                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ALBERT ANDERSON,                            )
                                            )
                      Plaintiff,            )
                                            )
               v.                           )              1:20CV596
                                            )
WINSTON-SALEM POLICE                        )
DEPARTMENT, et al.,                         )
                                            )
                      Defendants.           )

                                           ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on October 23, 2020, was served on the parties in

this action.   (ECF Nos. 6, 7.)        Plaintiff filed objections to the Magistrate Judge’s

Recommendation. (ECF No. 8). The Court has appropriately reviewed the Magistrate Judge’s

Recommendation and has made a de novo determination in accord with the Magistrate Judge’s

Recommendation. The Court therefore adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that Plaintiff’s individual capacity claims against

Defendants Ferguson, Lavally, and Boissey may proceed but that the remainder of the claims

are DISMISSED pursuant to 28 U.S.C. § 1915A for failing to state a claim upon which relief

may be granted. The dismissal as to Defendant Thompson and the official capacity claims

against Defendants Ferguson, Lavally, and Boissey is without prejudice to Plaintiff moving to

amend his pleadings if he can state proper claims for relief.

       This, the 4th day of November 2020.


                                            /s/ Loreta C. Biggs
                                            United States District Judge


       Case 1:20-cv-00596-LCB-LPA Document 9 Filed 11/04/20 Page 1 of 1
